UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-7888


FREDERICK HINES,

                Plaintiff – Appellant,

          v.

GEO GROUP, INCORPORATED,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:08-ct-03056-D)


Submitted:   April 30, 2010                   Decided:   May 11, 2010


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frederick Hines, Appellant Pro Se.       Robert     T.   Numbers,   II,
Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Frederick   Hines    appeals    the   district        court’s    orders

denying relief on his complaint, which alleged violations of (1)

the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101

to § 12213 (2006), (2) Section 504 of the Rehabilitation Act of

1973, 29 U.S.C. § 794 (2006), (3) his Eighth Amendment right to

reasonable medical care, and (4) North Carolina negligence laws,

and denying his motion for appointment of counsel.                             We have

reviewed the record and find no reversible error.                      Accordingly,

we deny Hines’s motion for appointment of counsel and motion “to

hear    full    and   original     record,”    and   affirm     for    the     reasons

stated by the district court.                Hines v. GEO Group, Inc., No.

5:08-ct-03056-D         (E.D.N.C.    Dec.     23,    2008;     Sept.     24,     2009;

Sept. 30, 2009).           We dispense with oral argument because the

facts   and     legal   contentions    are    adequately       presented       in   the

materials      before    the   court   and    argument       would    not    aid    the

decisional process.

                                                                             AFFIRMED




                                        2